Citation Nr: 1637266	
Decision Date: 09/22/16    Archive Date: 09/30/16

DOCKET NO.  13-04 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1. Entitlement to service connection for a low back disability, to include lumbar degenerative disc disease (DDD), to include as secondary to service-connected right knee and right ankle disabilities.

2. Entitlement to service connection for left wrist disability, to include arthritis, to include as secondary to service-connected right knee and right ankle disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Tunis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1964 to March 1966.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

As part of his February 2010 substantive appeal, the Veteran requested a hearing before a Veterans Law Judge. In an August 2013 correspondence, the Veteran was properly notified of the date, time, and location of the scheduled hearing, but failed to report for the hearing without explanation or any request to reschedule. Therefore, the hearing request is considered withdrawn. 38 C.F.R. § 20.704(d).

The Board has reviewed the Veteran's electronic claims file maintained in Virtual VA and Veterans Benefits Management System (VBMS).

In May 2015, these matters were previously remanded by the Board for further development and adjudication. However, as will be discussed further below, the matters are remanded once again for development and adjudication by the RO.

The issue of entitlement to a total rating based on individual employability due to service-connected disabilities (TDIU) has been raised by the record in a December 2015 correspondence and in the November 2015 VA examination report, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

As noted in the Introduction, the Board previously remanded this matter in May 2015. The claims file has been returned to the Board, and upon review, the Board has determined that an additional remand is necessary.

I. Low Back Disability 

Specifically, the May 2015 remand directed the RO to obtain an addendum opinion regarding the Veteran's low back disability. The examiner was to opine as to the following: (1) whether the Veteran's low back disability was caused by the Veteran's service-connected right ankle, to include as due to the fall caused by the right ankle in 2001; (2) whether the Veteran's low back disability was aggravated by the Veteran's right ankle, to include as due to a fall caused by his right ankle in 2001; and (3) whether the Veteran's low back disability was aggravated by the Veteran's right knee, to include as due to a fall caused by his right knee in 2001. 

The Board directed the examiner of the January 2012 VA spine examination, or another appropriate medical professional if the examiner is unavailable, to provide an addendum opinion. The Board stated that the claims file must be made available to and reviewed by the examiner, and a note that it was reviewed should be included in the report. However, the November 2015 VA examination report notes that the Veteran's VA claims file was not reviewed, and that only the Veteran's CPRS was reviewed by the examiner. The Board notes that the Veteran's August 2016 Post-Remand Brief argues that an additional opinion is necessary because the Veteran's claims file was not reviewed by the examiner, and the Board agrees. See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders). 

In addition to the medical evidence noted by the November 2015 examiner, the Veteran's claims file contains service treatment records, which includes a November 1963 pre-induction examination that reports that the Veteran previously wore a brace or back support, and lay statements, to include a previous hearing transcript concerning the Veteran's right ankle disability. As the Court held in Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994), a medical opinion that "fails to discuss all the evidence which appears to support appellant's position," and was accepted by the VA, contributed to inadequate reasons or bases. Therefore, this issue must be remanded for a complete consideration of the evidence contained within the entirety of the claims file.

Furthermore, the Board notes that the addendum opinion concerning the back was not conducted by the January 2012 VA examiner, but was conducted by a nurse practitioner. The Veteran's August 2016 Post-Remand Brief argues that this opinion was not furnished by an appropriate medical professional. Therefore, on remand, the Board directs the RO to obtain a complete and thorough addendum opinion from the January 2012 VA examiner, or if such examiner is unavailable, from an appropriate medical physician trained in the diagnosis and treatment of spine disorders.

II. Left Wrist Disability

The May 2015 remand directed the RO to afford the Veteran a VA examination of his left wrist disability. Again, the examiner was to opine as to the following: (1) whether the Veteran's left wrist disability was caused by the Veteran's service-connected right ankle, to include as due to the fall caused by the right ankle in 2001; (2) whether the Veteran's left wrist disability was caused by the Veteran's service-connected right knee, to include as due to the fall caused by the right knee in 2001; (3) whether the Veteran's left wrist disability was aggravated by the Veteran's right ankle, to include as due to a fall caused by his right ankle in 2001; and (3) whether the Veteran's left wrist disability was aggravated by the Veteran's right knee, to include as due to a fall caused by his right knee in 2001. 

The Board directed the RO to schedule the examination with a medical professional of sufficient expertise and stated that the claims file must be made available to and reviewed by the examiner, with a note that it was reviewed should be included in the report. However, the November 2015 VA wrist examination report also notes that the Veteran's VA claims file was not reviewed, and that only the Veteran's CPRS was reviewed by the examiner. Again, as the Veteran's August 2016 Post-Remand Brief argues, an additional opinion is necessary because the Veteran's claims file was not reviewed by the examiner, and the Board agrees. See Stegall, 11 Vet. App. at 271 (holding that a remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders). As explained above, the claims file contains additional records in addition to what is available on the CPRS, and therefore, a remand is necessary. See Gabrielson, 7 Vet. App. at 40 (holding that a medical opinion that "fails to discuss all the evidence which appears to support appellant's position," and was accepted by the VA, contributed to inadequate reasons or bases).

Furthermore, the Board notes that the examination of the Veteran's wrist was likewise conducted by a nurse practitioner. Again, the Veteran's August 2016 Post-Remand Brief argues that this opinion was not an appropriate medical professional. Therefore, on remand, the Board directs the RO to schedule the Veteran for an appropriate VA examination of his left wrist with an appropriate medical physician trained in the diagnosis and treatment of disorders of the wrist.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Appropriate efforts should be made to obtain and associate with the case file any further medical records (private and/or VA) identified and authorized for release by the Veteran.

All actions to obtain the records should be documented. If the records cannot be located or do not exist, a memorandum of unavailability should be associated with the claims file, and the Veteran should be notified and given an opportunity to provide them.

2. After undertaking the development listed above to the extent possible, obtain an addendum opinion from the examiner who provided the January 2012 VA spine examination, or another appropriate medical physician (i.e. an orthopedist or an orthopedic specialist) if the examiner is unavailable. The claims file must be made available to and reviewed by the examiner, and a note that it was reviewed should be included in the report. If the examiner determines that additional examination of the Veteran is necessary to provide a reliable opinion, such examination should be scheduled. After reviewing the claims file, the reviewer should answer the following questions:

a) Is it at least as likely as not (a fifty percent probability or greater) that the low back disability was caused by the service-connected right ankle disability, to include as due to a 2001 fall caused by the right ankle?

b) If the right ankle disability did not cause the low back disability, is it at least as likely as not (a fifty percent probability or greater) that the low back disability was aggravated (permanently worsened beyond its natural progression) by: 

1) the right knee disability, to include as due to a fall caused by the right knee or ankle disabilities? 

2) the right ankle disability, to include as due to a fall caused by the right knee or ankle disabilities?

If aggravation is found, please identify to the extent possible the baseline level of disability prior to the aggravation and determine what degree of additional impairment is attributable to aggravation of left knee disability by the service-connected disability.

A detailed rationale for the opinion must be provided. The Veteran contends essentially that his 2001 fall was due to his right knee and ankle giving way, and that the fall caused or aggravated his current low back disability. Review of the entire claims file is required; however, attention is invited to September 2001 treatment records indicating that the Veteran sustained a fall from a fence.

If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge. See Jones v. Shinseki, 23 Vet. App. 382 (2010).

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as against it.

3. After undertaking the development listed in Directive 1 to the extent possible, schedule the Veteran for a VA examination with a medical physician of sufficient expertise (i.e. an orthopedist or an orthopedic specialist) to determine the nature and etiology of the Veteran's left wrist disability. The claims file must be made available to and reviewed by the examiner, and a note that it was reviewed should be included in the report. After reviewing the claims file and examining the Veteran, the examiner should answer the following questions:

a) Is it at least as likely as not (a fifty percent probability or greater) that the left wrist disability, to include arthritis, was caused by: 

1) the right knee disability, to include as due to a fall caused by the right ankle disability? 

2) the right ankle disability, to include as due to a fall caused by the right ankle disability?

b) If the right knee or right ankle disabilities did not cause the left wrist disability, is it at least as likely as not (a fifty percent probability or greater) that the left wrist disability was aggravated (permanently worsened beyond its natural progression) by: 

1) the right knee disability, to include as due to a fall caused by the right ankle disability? 

2) the right ankle disability, to include as due to a fall caused by the right ankle disability?

If aggravation is found, please identify to the extent possible the baseline level of disability prior to the aggravation and determine what degree of additional impairment is attributable to aggravation of the left wrist disability by the service-connected disabilities.

A detailed rationale for the opinion must be provided. The Veteran contends essentially that his 2001 fall, resulting in a left wrist fracture, was due to his right knee and ankle giving way, and that the resulting fracture caused or aggravated his current left wrist disability.

Review of the entire claims file is required; however, attention is invited to September 2001 treatment records indicating that the Veteran sustained a fractured wrist in a fall from a fence and an April 1999 treatment record reflecting left wrist arthritis.

If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge. See Jones v. Shinseki, 23 Vet. App. 382 (2010).

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as against it.

4. Thereafter, readjudicate the issues on appeal. If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case (SSOC) which addresses all evidence associated with the claims file since the last statement of the case. The Veteran and his representative should be afforded the applicable time period in which to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).





